Citation Nr: 0702820	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  98-11 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for primary biliary 
cirrhosis of the liver with fatigue.

4.  Entitlement to service connection for migraine headaches 
and stress induced cephalgia.

5.  Entitlement to service connection hiatal hernia and 
gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for osteopenia with 
bone and tooth loss.

7.  Entitlement to service connection for fibrocystic 
disease.

8.  Entitlement to service connection for rosacea.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for bronchitis.

11.  Entitlement to service connection for hypothyroidism and 
hypotension.

12.  Entitlement to service connection for chronic fatigue 
syndrome, including as a manifestation of undiagnosed 
illness.

13.  Entitlement to joint pain as a manifestation of 
undiagnosed illness.

14.  Entitlement to service connection for back pain as a 
manifestation of undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1990 to 
July 1991, including service in Southwest Asia during the 
Persian Gulf War.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Nashville, Tennessee Regional Office 
(RO).  A February 1997 rating decision denied service 
connection for chronic fatigue syndrome, ringing in the ears, 
back pain, and joint pain as due to undiagnosed illness.  A 
subsequent RO rating decision, dated in October 2000, denied 
the veteran service connection for cirrhosis, sinusitis, 
bronchitis, a skin disorder, osteopenia with bone and tooth 
loss, hypothyroidism and hypotension, GERD, migraine 
headaches, and fibrocystic disease.

The issue of service connection for joint pain as a 
manifestation of undiagnosed illness is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C.

 
FINDINGS OF FACT

1.  The veteran's low back pain is due to a diagnosed 
illness, osteoarthritis of the lumbar spine; osteoarthritis 
of the lumbar spine was manifested within the first post 
service year.

2.  Hypertension, cirrhosis of the liver, rosacea, 
osteopenia, migraine headaches/cephalgia, and hiatal hernia 
with GERD were first clinically demonstrated many years after 
service and are not shown to be due to any in-service 
occurrence or event.

3.  The veteran is not shown to have tinnitus, bronchitis, 
hypotension, or chronic fatigue syndrome.

4.  Hypothyroidism and fibrocystic disease preexisted the 
veteran's entry into active service and did not undergo any 
permanent increase in severity during service.

5.  Sinusitis treated in service resolved prior to service 
discharge; recent sinusitis is unrelated to service.




CONCLUSIONS OF LAW

1.  Low back pain was not incurred in or aggravated by active 
service and may not be presumed to have been incurred in 
service as a manifestation of undiagnosed illness.  38 
U.S.C.A. §§ 1110, 1117, 5107, 7104 (West 2002); 38 C.F. R. 
§ 3.317 (2006).

2.  Osteoarthritis of the lumbar spine is presumed to have 
been incurred in active service.  38 U.S.C.A. 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309 (2006).

3.  Hypertension, cirrhosis of the liver, a skin disorder, 
osteopenia, migraine headaches/cephalgia, and hiatal hernia 
with GERD were not incurred in or aggravated by active 
service, nor may service incurrence of hypertension or 
cirrhosis of the liver be presumed.  38 U.S.C.A. 1101, 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).

4.  Tinnitus, bronchitis, hypotension, and chronic fatigue 
syndrome were not incurred in or aggravated by active 
service, nor may chronic fatigue syndrome be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3303, 3.317 (2006).

5.  The veteran's preexisting hypothyroidism and fibrocystic 
disease were not aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2006).

6.  Chronic sinusitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2002, and 
September 2004, rating decisions in February 1997 and October 
2000; statements of the case in July 1996 and October 2003; 
and supplemental statements of the case in October 2003, July 
2004, and April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2005 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Merits of the Claims

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If certain conditions, including 
hypertension, cirrhosis of the liver, and arthritis, are 
manifested to a degree of 10 percent within one year after 
separation from service, this disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A veteran is presumed to be in sound condition, except for 
defects, infirmities or disorders noted when examined, 
accepted, and enrolled for service, or where clear and 
unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. § 1111.  The burden is on VA to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior 
to service, and was not aggravated in service.  VAOPGCPREC 3-
2003, 69 Fed. Reg. 25178 (2004) (holding that 38 C.F.R. § 
3.304(b) is inconsistent with 38 U.S.C.A. § 1111 to the 
extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence 
that the disease or injury existed prior to service).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service. 
38 C.F.R. § 3.306(b).  It is VA's burden to rebut the 
presumption of in-service aggravation. See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  The "clear and unmistakable 
evidence standard" requires that the no aggravation result be 
"undebatable."  See Cotant v. Principi, 17 Vet. App. 116, 131 
(2003) (citing Vanerson v. West, 12Vet. App. 254, 258, 261 
(1999).

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code.  Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

Subject to various conditions, service connection may be 
granted for a qualifying chronic disability of a veteran who 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  By history, physical examination, and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply.  
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998).

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): 

(A) An undiagnosed illness. 
(B) A medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms. 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under 38 C.F.R. § (d) warrants 
a presumption of service-connection.

38 C.F.R. § 3.317(a)(2).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multisymptom illness include 
the following:  (1) Fatigue.  (2) Unexplained rashes or other 
dermatological signs or symptoms.  (3) Headache.  (4) Muscle 
pain.  (5) Joint pain.  (6) Neurological signs and symptoms.  
(7) Neuropsychological signs or symptoms.  (8) Signs or 
symptoms involving the upper or lower respiratory system.  
(9) Sleep disturbances.  (10) Gastrointestinal signs or 
symptoms.  (11) Cardiovascular signs or symptoms.  (12) 
Abnormal weight loss.  (13) Menstrual disorders.  38 C.F.R. 
§ 3.317(b).

The claimant is a "Gulf War veteran" as defined by 38 C.F.R. 
§ 3.317(d).  She had service in the Southwest Asia Theater of 
operations between September 1990 and April 1991.  The Board 
will consider whether service connection may be granted for 
the claimed fibromyalgia under any version of the law and 
regulations concerning "undiagnosed" or "Persian Gulf" 
illness, or under the general law concerning service 
connection.

Here, the Board notes that VA does not generally grant 
service connection for symptoms alone, without an identified 
basis for those symptoms.  For example, "pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), dismissed in part, vacated and 
remanded in part sub nom. Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22, 
31-32 (1998).  The notable exception to this rule is 38 
C.F.R. § 3.317, which permits, in some circumstances, service 
connection of signs or symptoms that are objective 
indications of chronic disability, as though such disability 
is due to an undiagnosed illness.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

With respect to the veteran's claims of service connection 
for hypertension, tinnitus, chronic fatigue syndrome, 
bronchitis, osteopenia, hyperthyroidism, hypotension, hiatal 
hernia/GERD, migraine headaches/cephalgia joint and back 
pain, the veteran's service medical records are negative for 
any complaints of or a diagnosis related to such conditions.  

With respect to skin disorders, sinusitis, hyperthyroidism, 
cirrhosis of the liver, and fibrocystic disease. The 
veteran's service medical records show that the veteran was 
evaluated and treated in November 1990 for complaints of a 
rash on both inner thighs that was diagnostically assessed as 
friction dermatitis.  She was additionally noted on a 
checklist associated with her demobilization in June 1991 to 
have had a chronic cough and sinusitis.  On a Report of 
Medical History in June 1991, the veteran reported a seven 
year history of hypothyroidism, frequent indigestion for the 
last six months, a history of type A hepatitis six years ago, 
and the removal of fibroid tumors ten years ago.

After service, the veteran was afforded VA examinations in 
January 1992, November 1998, December 1998, July 2003 and 
April 2005.  She was also afforded a Persian Gulf Registry 
examination in December 1994.  In January 1992, the veteran 
complained of fatigue and frequent headaches.  Upon 
examination the veteran's skin lymphatic and hemic system, 
head, face, and neck, sinuses, and ears were found to be 
unremarkable.  Blood pressure was 128/90.  The examiner noted 
on review of the endocrine system that the veteran took 
synthroid daily for low thyroid disorder for the last 10 
years.  An x-ray found some minimal osteoarthritis of the 
lumbar spine.  The veteran had a bilateral mammogram in 
February 1992, which noted some small well defined opacities 
in each breast, which were interpreted to be probably small 
cysts or fibroadenomas.

On her Persian Gulf Registry examination in December 1994, 
the veteran was noted to have mild lumbosacral tenderness and 
multiple hypopigmented areas of skin as well as bilateral 
fibrocystic breasts.  Dysthymia, low back syndrome, and 
diminished auditory acuity with tinnitus were listed as three 
definite diagnoses.  

A liver biopsy in September 1997 revealed changes consistent 
with biliary cirrhosis.  In January 1998, the veteran was 
assessed by bone density testing to have osteopenia in her 
arms, hips, and spine.  In February 1998, she was evaluated 
and treated for headaches and drainage secondary to 
sinusitis.  In November 1998, it was noted on examination 
that the veteran had a past medical history significant for 
primary biliary cirrhosis, diagnosed one year ago by biopsy, 
hyperthyroidism, hypotension, GERD, migraine headaches, and 
fibrocystic disease.  Following physical examination, 
hypertension, primary biliary cirrhosis, hypothyroidism, 
GERD, and migraine headaches were diagnosed.   On a VA mental 
disorder examination in December 1998, the veteran reported 
complaints of chronic low back pain, which she related to 
sleeping on a lawn chair while she was in the Persian Gulf.

The veteran was noted by VA in March 2000 to have complaints 
of low back pain, as well as complaints of pain in other 
joints of the hands, fingers, and legs.   In May 2000, the 
veteran was diagnosed by VA as having a hiatal hernia by EGD.

The veteran was again examined in July 2003 in connection 
with her claims.  The examiner noted that a review of the 
veteran's medical records revealed that she was started on 
anti-hypertensive medication in about February 1996 and that 
she had normal blood pressure prior to her active service.  
He further noted that in January 1998, a bone density study 
disclosed osteopenia involving the arms, hips, and spine.  He 
noted that the record showed that the veteran was being 
treated for hypothyroidism apparently several years prior to 
her deployment to the Persia Gulf.  In 1997 she was diagnosed 
with primary biliary cirrhosis.  An x-ray of her lumbar spine 
in January 1992 showed osteoarthritis.  Pulmonary function 
studies in January 1994 showed a mild obstructive pattern.  
She reported that in 1980 she underwent a breast biopsy and 
was found to have fibrocystic disease.  The veteran 
complained of fatigue, which she said that she did not have 
prior to the Gulf War but also reported that her fatigue has 
improved since 1999.  She also reported no headaches on a 
recurring basis, prior to the Gulf War.  She said her 
headaches occurred with stress, lasted about 30 to 60 
minutes, and occurred about two times per week.  She also 
reported continuous ringing in her ears, which she said 
started after the Gulf War.  She complained of recurring 
sinusitis, pain in both shoulders and wrists, reflux and 
heartburn, and admitted to a chronic cough.  She stated at 
approximately age 30 she developed thyroid disease.  
Following physical examination and diagnostic testing, 
primary biliary cirrhosis, hypertension, hypothyroidism, 
depressive disorder, minimal degenerative disk disease of the 
upper and mid-lumbar spine, osteopenia of the right and left 
femoral neck, right and left radius and ulna and lumbar 
vertebrae, fibrocystic breast disease, cephalgia (probably 
stress-induced), and probable rosacea were the pertinent 
diagnoses.  The examiner stated that the cause of the 
veteran's primary biliary cirrhosis was unknown and that 
fatigue is one of the most common symptoms associated with 
this disorder as well as a symptom often found with 
depression.  The examiner further stated that a diagnosis of 
fibromyalgia could not be made according to the 
classification criteria.  In reference to joint pain, the 
examiner noted that the veteran had a positive rheumatoid 
factor and that x-rays of the shoulders, AC joints, and wrist 
were negative for degenerative joint disease.  He further 
stated that the veteran's back symptoms may be attributed to 
degenerative joint disease.

On an audio examination in July 2003, it was noted that the 
veteran's chief complaint was a bilateral tinnitus and that 
the veteran was unsure of its onset.  She related noise 
exposure in service from generators and SCUD missiles being 
destroyed overhead; otherwise, she denied noise exposure.  
She was also noted to report occasional sinus drainage.  The 
veteran was found to have normal hearing in both ears with 
the exception of a severe sensorineural hearing loss at 8000 
Hz in the right ear and mild to severe sensorineural hearing 
loss from 4,000 Hz through 8,000 Hz in the left ear.  It was 
the opinion of the audiological examiner that the veteran's 
hearing loss was not due to her military service.  He 
believed this because there was nothing substantial in the 
veteran's history that explained dangerous noise levels for a 
long enough time period to have caused damage to her hearing.

In a statement dated in August 2004, a service physician 
reported that he served in the Persian Gulf War with the 
veteran and that during that time she was treated for 
sinusitis, low back pain, and a chronic cough.  Based on the 
foregoing, with respect to the veteran's low back pain, the 
Board notes that this condition has been attributed to a 
known clinical diagnosis, namely degenerative osteoarthritis 
of the spine.  Presumptive service connection for an 
undiagnosed illness due to service in the Persian Gulf is 
therefore not warranted for this condition, as it has been 
attributed to known diagnosis.

Moreover, the Board notes that service connection on a direct 
basis is not warranted for degenerative arthritis of the 
lumbar spine.  The veteran's service medical records are 
negative for diagnoses or treatment for that condition in 
service.  And there is no post-service medical evidence that 
links that condition to service or to a period of active 
service.  Consequently, service connection on a direct basis 
for this disorder is not warranted.  Service connection for 
osteoarthritis of the lumbar spine as a chronic disease is 
warranted, however, on a presumptive basis pursuant to the 
provisions of 38 C.F.R. §§ 3.307, 3.309.  In January 1992, 
less than one year following service separation, the veteran 
was found on VA examination to have osteoarthritis of that 
lumbosacral spine and she complained of back pain.  
Considering the fact that the initial manifestation of this 
disorder was within the first post service year, as well as, 
veteran's complaints of back pain in service and treatment 
for these complaints as reported by a service physician in 
August 2004, the Board finds, granting the benefit of the 
doubt to the veteran, that service connection for 
osteoarthritis of the lumbar spine is warranted.

With respect to the veteran's claims of hypertension, 
cirrhosis of the liver, skin disorder (diagnosed on VA 
examination in July 2003 as probable rosacea), osteopenia, 
migraine headaches/cephalgia and hiatal hernia with GERD, the 
Board observes that these disorders, to the extent they are 
currently manifested, were diagnosed in 1997 or later and are 
too remote in time from the veteran's service to include her 
service in the Persian Gulf, to attribute to service absent 
evidence to the contrary.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).  Here the competent medical 
evidence, while showing the presence of these disorders, does 
not demonstrate any relationship between these disabilities 
and the veteran's service.  The evidence does not show that 
any of these disorders are related to the veteran's service 
or to any disease or injury incurred in or aggravated by 
service.  Furthermore, these disorders are diagnosed and 
attributed to known medical causation.  Thus they cannot be 
service connection as the result of undiagnosed illness.

With respect to the veteran's claims of tinnitus, bronchitis, 
hypotension, and chronic fatigue syndrome none of the 
veteran's chronological service medical records show 
complaints or findings referable to these disorders.  Post 
service, notwithstanding the veteran's complaints of ringing 
in her ears, there is no diagnosis of tinnitus, hypotension, 
chronic fatigue syndrome or bronchitis by any competent 
medical authority.  Here we acknowledge that on her Persian 
Gulf Registry examination, diminished auditory acuity with 
tinnitus was noted as a definite diagnosis.  This diagnosis, 
however, does not appear to have been rendered following any 
audiological evaluation of the veteran and appears to be 
based on the veteran's self report.  In any event, any 
tinnitus found is not shown by competent medical evidence to 
be related to the veteran's service or to any event, disease, 
or injury during her service.  The evidence does not show 
that tinnitus manifested to a compensable degree within one 
year following the veteran's separation from service.  The 
Board finds that the only indication suggesting that the 
veteran has tinnitus is the veteran's statements essentially 
to this effect, to include on her VA audiological examination 
in July 2003.  This disorder was not diagnosed at that time 
and her examiner opined that evidence of significant exposure 
by the veteran to acoustic trauma was not presented.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  In order to be 
considered for service connection, a claimant must first have 
a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 
(1992), the Court of Appeals for Veterans Claims noted that 
Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  In the absence of a 
showing of tinnitus, hypotension, chronic fatigue syndrome or 
bronchitis, the claims of service connection for tinnitus, 
hypotension, chronic fatigue syndrome, and bronchitis must be 
denied.  In the alternative, any diagnosed tinnitus is not 
shown to be the result of any event, disease, or injury in 
service.

With respect to the veteran's claims of hypothyroidism and 
fibrocystic disease, while these disorders were not noted in 
the veteran's service medical records at any time, they are 
found by a review of the clinical record to clearly have pre-
existed her active service by the veteran's own admission on 
a number of occasions.  The veteran has not asserted 
otherwise.  The Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence of the veteran's own admission of a 
pre-service history of medical problems during clinical 
evaluations.  See Doran v. Brown, 6 Vet. App. 283, 286 
(1994).  The Board thus finds that clear and unmistakable 
evidence establishes that these disorders preexisted service 
and the statutory presumption of soundness as to these 
disorders has been rebutted.  

The next issue before the Board is whether the preservice 
hypothyroidism and fibrocystic disease were aggravated by 
active duty.  After considering the available evidence 
pertaining to these disorders prior to service, during 
service, and after service, the Board finds that there is 
nothing to show that either of these disorders underwent any 
increase in severity during the veteran's period of active 
duty service.  The veteran's service medical records are 
absent of any complaints or findings referable to 
hyperthyroidism or fibrocystic disease.  Further in an August 
2004 statement, a service physician in recalling treatment 
received by the veteran while on active duty makes no 
reference to the veteran's hyperthyroidism or fibrocystic 
disease.  Additionally, no significant findings referable to 
these disorders were noted on VA examination in January 1992, 
immediately following service.  As such, the Board believes 
that the record reflects clear and unmistakable evidence that 
the veteran's hyperthyroidism and fibrocystic disease were 
not aggravated by service.  There is no competent evidence of 
record demonstrating any increase in severity of these 
condition during the veteran's service.  In light of the 
foregoing, the Board concludes that service connection for 
hyperthyroidism and fibrocystic disease is not warranted. 

With respect to the veteran's claim for sinusitis, the Board 
notes that while the veteran's chronological service medical 
records are negative for complaints or findings of sinusitis, 
in an August 2004 statement, the above noted service 
physician related that the veteran was treated for this 
disorder during her period of active duty.  She was, however, 
not found to have complaints and findings of sinusitis on her 
initial post service VA examination in January 1992.  Based 
on a review of the record, the Board concludes that service 
connection for chronic sinusitis must be denied.  Although 
the veteran was treated for sinus problems in service, she 
was not shown to be diagnosed with a chronic sinus 
disability. 

The Board notes that pertinent regulatory provisions provide 
that, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  38 C.F.R. § 3.380 (2006).  Here the post service 
record is negative for any clinical findings or treatment of 
sinusitis for several years following the veteran's period of 
active duty.  There is no medical opinion, exclusive of the 
veteran's, linking any current sinusitis to the veteran's 
military service.  However, lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Competent medical evidence is required to relate 
the veteran's current disabilities, first shown years after 
service, to service.  Where the determinative issue involves 
medical etiology or medical diagnosis, competent medical 
evidence is required.  In medical matters, competent medical 
evidence must come from a witness who is competent to testify 
as to the facts under consideration.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  Accordingly, the Board finds that 
the sinusitis treated in service resolved prior to the 
veteran's discharge and that current sinusitis is unrelated 
to service.


ORDER

Service connection for osteoarthritis of the lumbar spine is 
granted.

Service connection for hypertension is denied.

Service connection for tinnitus is denied.

Service connection for primary biliary cirrhosis of the liver 
with fatigue is denied.

Service connection for migraine headaches and stress induced 
cephalgia is denied.

Service connection for hiatal hernia and GERD is denied.

Service connection for osteopenia with bone and tooth loss is 
denied.

Service connection for fibrocystic disease is denied.

Service connection for rosacea is denied.

Service connection for sinusitis is denied.

Service connection for bronchitis is denied.

Service connection for hypothyroidism and hypotension is 
denied.

Service connection for chronic fatigue syndrome, including as 
a manifestation of undiagnosed illness, is denied.


REMAND

The record before the Board contains a report of a July 2003 
VA examination suggesting that the veteran's complaints of 
joint pain are attributable to rheumatoid arthritis. 
Specifically, the VA examiner in July 2003 stated, in 
reference to the veteran's joint pain, that she has a 
positive rheumatoid factor.  It is unclear, however, whether 
the examiner has specifically assessed the veteran as having 
rheumatoid arthritis and, if so, that this diagnosis is the 
cause of her joint related symptoms.  Therefore, a new 
examination is necessary to further evaluate the veteran's 
claim of service connection for joint pain as a chronic 
disability resulting from an undiagnosed illness.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide any 
information regarding any evidence of 
recent treatment for joint pains that has 
not already been made part of the record.  
The veteran's aid in securing records not 
already on file, to include providing 
necessary authorization(s) should be 
enlisted as needed.

2.  Schedule the veteran for a VA 
examination to determine whether she has 
a chronic disability manifested by joint 
pains and whether any such disability can 
be attributed to a known clinical 
diagnosis.

(a)  The examiner should note and 
detail all reported symptoms of 
joint pain and provide details about 
the onset, frequency, duration, and 
severity of the veteran's symptom, 
and indicate what precipitates and 
what relieves the them.

(b)  The examiner should expressly 
state whether there are clinical, 
objective indications that the 
veteran is suffering from aching 
joints.

(c)  If there are objective 
indications that the veteran is 
suffering from aching joints, the 
examiner must determine whether 
these symptoms can be attributed to 
a known clinical diagnosis.  The 
examiner should specifically 
indicate whether the veteran's 
positive rheumatoid factor in 
conjunction with her symptoms is 
diagnostic of rheumatoid arthritis 
and, if so, whether any joint pain 
symptoms attributable to this 
disorder.

3.  Then, readjudicate the claim.  If the 
decision remains adverse to the claimant, 
issue a statement of the case to her and 
her representative.  After allowing the 
appropriate time for response, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment. The law requires that 
all claims that are remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006). 


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


